Citation Nr: 0510720	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-15 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from December 1957 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claims for 
service connection for degenerative joint disease of the 
right and left knees.  The veteran filed a timely appeal to 
these adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's right knee disorder, diagnosed as recurrent 
patellofemoral dislocation, clearly and unmistakably existed 
prior to service and clearly and unmistakably was not 
aggravated therein, thus rebutting the presumption of 
soundness at service entrance.

3.  The veteran's right knee disorder became temporarily 
symptomatic following extended kneeling, but the underlying 
right knee disorder did not increase in severity during 
service.

4.  The veteran's claims file does not contain competent 
evidence linking a current left knee disorder to service.


CONCLUSIONS OF LAW

1.  A right knee disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 

2.  A left knee disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claims for VA benefits in this case after 
that date, in May 2003.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The Board must ensure that VA has met 
the VCAA procedural requirements before considering the 
merits of the appeal.  

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claims, as well as notice of the specific legal 
criteria necessary to substantiate his claims.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in September 2003, in the statement of the 
case (SOC) issued in December 2003, at the time of the 
veteran's hearing before the undersigned in June 2004, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2003, the RO provided him with 
detailed information about the new rights under the VCAA.  
This information included the furnishing of forms and notice 
of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  

Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 
(b), the RO satisfied the notice requirements to: (1) Inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds that 
such documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran and his representative further plainly show 
through their statements and submissions of evidence that the 
veteran understands the nature of the evidence needed to 
substantiate his claims.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence has been met.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records, VA outpatient treatment notes and 
examination reports, including a medical opinion regarding 
the etiology of the veteran's knee disorders, including the 
likelihood of aggravation in service, and several personal 
statements made by the veteran in support of his claims.  The 
veteran testified at a hearing held at the RO before the 
undersigned in June 2004, and a transcript of his testimony 
has been added to the claims file.  The RO has obtained all 
pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  The Board is unaware of any 
additional relevant evidence that is available in connection 
with this appeal, and concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  In light of the 
foregoing, the Board finds that VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claims and that additional assistance is not required.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In addressing the merits of the appeal, service connection 
may be established for a disability resulting from injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  Regulations provide 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural  progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); C.F.R. § 3.306(a) (2004).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2004).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been as induction examination and the 
later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  A reported history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 2003).

I.  Degenerative Joint Disease of the Right Knee

The veteran's service medical records reveal that at the time 
of his service entrance examination in December 1957, the 
veteran did not complain of any right knee problems, and no 
right knee problem was found or diagnosed.  As such, the 
presumption of soundness attaches in this case.

The Board's analysis thus must turn to the question of 
whether the record contains clear and unmistakable evidence 
both that the veteran's right knee disorder existed prior to 
service and that the disease or injury was not aggravated by 
service, thereby rebutting this presumption.  A review of the 
veteran's service medical records reveals that in February 
1958, during basic training, the veteran presented with 
complaints of swelling in the right knee following kitchen 
patrol duty the evening before.  He reported a past history 
of an injury to the right knee in November 1956, following 
which his knee "remained swollen for a long time."  The 
examiner removed fluid from the knee, and recommended the use 
of an Ace bandage and physical therapy with heat and 
exercises.  Additional treatment records dated from February 
through April 1958 show ongoing treatment for right knee pain 
and swelling, and hospitalization for one week, with 
improvement.  The most common diagnosis rendered was of 
internal derangement of the right knee.  These notes indicate 
that the veteran originally injured his right knee in 1956 or 
1957 while playing football in high school, and that the 
current episode of swelling had begun in February 1958, 
following extended kneeling on the floor while performing 
kitchen patrol duty.

In May 1958, the veteran was again treated for right knee 
swelling, diagnosed as chondromalacia patella of the right 
knee.  The veteran again underwent aspiration of the joint.  
A clinical record cover sheet noted that the cause of the 
disorder was undetermined and "EPTS" [existed prior to 
service].  

The veteran again reported right knee pain and swelling in 
September 1958.  X-rays were taken in October 1958, which 
reportedly looked "very good."  The examiner stated that he 
would get an elastic knee support for the veteran to use.

An orthopedic clinic note dated in June 1959 shows that the 
veteran "had patella shaving for chondromalacia (EPTS) 
during basic training" approximately one year earlier, with 
a recurrence of pain.  Whirlpool treatment was recommended.

In August 1960, the veteran was seen for treatment following 
an incident in which he fell while playing ball when his 
right knee joint slid.  Examination revealed a white 
operative scar medial to the right kneecap.  No diagnosis was 
recorded.  A clasp bandage and whirlpool treatment were 
recommended.

In October 1960, the veteran reported that he had had a job 
that required a great deal of kneeling, and that his knee had 
started to swell the night before.  The examiner rendered a 
diagnosis of possible internal derangement of the left knee.  
Two follow-up notes also indicate left knee swelling, and the 
use of an Ace bandage.

The veteran's October 1960 service separation examination was 
negative for any complaints or diagnoses of, or treatment 
for, right or left knee disorders.  An operative scar on the 
medial aspect of the right knee was noted.  However, the 
veteran's lower extremities were "normal."

The first post-service medical evidence relating to the 
veteran's left knee is found in private treatment notes dated 
from January 1975 to March 1977.  These notes indicate that 
in July 1976, the veteran experienced the onset of sudden 
pain in the left knee when getting out of his car that 
morning.  The pain occurred when he tried to straighten his 
knee.  The examiner noted that the veteran had not had an 
injury to the knee, but had had a "bad knee lock" in the 
past.  The examiner diagnosis was a torn cartilage in the 
left knee.  In August 1976, the veteran was said to be doing 
much better, and was able to fully straighten the left leg.  
He was approved to return to work.

The first post-service medical evidence relating to the 
veteran's right knee is a VA outpatient treatment note dated 
in April 1997, at which time the veteran complained of 
bilateral knee pain, right greater than left.  The examiner 
noted that the veteran was morbidly obese and had poor 
circulation in the lower extremities.  X-rays of the right 
knee revealed degenerative changes associated with 
chondrocalcinosis.

Additional VA outpatient treatment notes from 1997 to 2000 
reflect continuing complaints of bilateral knee pain.  A 
November 2000 VA outpatient treatment note shows complaint of 
chronic progressive knee pain for the past 3 to 4 years.  X-
rays confirmed osteoarthritis in both knees.  

In July 2003, the RO requested a VA medical examination and 
opinion regarding the etiology of the veteran's bilateral 
knee degenerative joint disease, including the likelihood 
that the veteran's right knee disorder was aggravated by his 
military service.

The veteran underwent the requested examination in July 2003, 
at which time the examiner noted that he had reviewed the 
veteran's claims file.  The examiner noted that a review of 
the veteran's service medical records showed that the veteran 
was assigned kitchen patrol duty.  The veteran reported that 
he had scrubbed the floor for several hours on his hands and 
knees and when he awoke the next morning he had pain and 
fluid on his right knee.  The examiner noted that according 
to the service medical records, he subsequently had 
exploratory surgery in May 1958 at Ft. Leonard Wood, Kansas, 
at which time the patella was shaved and the infrapatellar 
fat pad was removed.  One week later, fluid was aspirated 
from the knee.  He also developed a patellar hematoma that 
was removed at the same time.  

The VA examiner further noted that the veteran presently 
denied any knee problems or injuries prior to entering the 
military.  However, the examiner noted that it was 
"documented in the service medical records" that he had a 
pre-service football injury in 1956 or 1957.  He noted that 
the service medical records did not state the type of injury 
sustained prior to service, and the veteran had not sought 
treatment for any knee pain up until the morning following 
his kitchen patrol duty in service.  The veteran also 
reported that he hurt his left knee playing football in 
Germany, but that even though x-rays were taken, he did not 
receive any specific treatment.  He also reported that in the 
1970s he could not straighten his left knee when getting out 
of a car, and that at that time he was told he probably had 
torn cartilage and was off work for 30 days.  The examiner 
noted that he could not find any documentation in the service 
medical records of any injury or treatment of the left knee.

On examination, the examiner noted that the veteran was 72 
inches tall and weighted 360 pounds.  Following a clinical 
examination, and x-rays that confirmed the presence of 
bilateral degenerative joint disease, the examiner diagnosed 
degenerative joint disease of the knees, bilaterally.  He 
then offered the following medical opinion:

Even assuming that the veteran did have a 
pre service [] injury to the right knee 
following football, which he did not 
mention today, it is the opinion of the 
examiner that it is less likely than not 
that the pre service knee condition was 
aggravated by the military service.  The 
best assumption is that a knee injury 
playing football would be a cartilage 
tear or meniscal injury.  The veteran's 
service-connected knee pain was pressure 
on the knee by scrubbing the floor.  This 
is what in layman's terms [is] called 
housemaids knee.  This is an injury to 
the patellar bursa and is an irritation, 
which is substantiated by the fact that 
they shaved the patella and they took out 
the infrapatellar fat pat, so this injury 
would not be consistent with a football 
injury.  I did not find any documentation 
in the service medical records that he 
was treated for a left knee condition.  
It is more probable that his current knee 
pain is associated with degenerative 
joint disease exacerbated by his extreme 
obesity.  Also, a great portion of his 
knee pain is most likely not only from 
his arthritis but from severe peripheral 
vascular disease.

In June 2004, the veteran testified at a hearing held at the 
RO before the undersigned.  At that time, he stated that he 
injured his right knee prior to going into the military, when 
he sprained his knee playing football in high school.  He 
stated that he did not have any right knee problems when he 
went into the military.  He testified that he injured his 
right knee during basic training, when he was required to be 
on his hands and knees scrubbing the kitchen floors with 
lemon halves.  He stated that the next morning, his right 
knee was swollen, and he underwent several months of 
treatment, including hospitalization and operations on the 
knee.  He also testified that he hurt his left knee in 
service during a football game.  However, he stated that 
there was no inpatient treatment for his left knee, and the 
doctors just "wrapped it."

Following a review of the evidence, the Board finds that the 
veteran's right knee disorder clearly and unmistakably 
preexisted service.  The Board observes that the veteran 
complained of right knee pain shortly after service entry, 
and specifically and repeatedly denied experiencing any 
injury or trauma to the right knee in service.  He also 
consistently stated that he had experienced similar right 
knee problems, to particularly include intractable right knee 
swelling, in the year prior to service entry, following a 
football injury to the knee.  In this regard, the Board notes 
that while lay witnesses are generally not competent to offer 
evidence that requires medial knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Finally, 
the Board notes that several examiners in service determined 
that, following examinations and a review of the veteran's 
history, the veteran's right knee disorder preexisted service 
(i.e., "EPTS").  Based upon this evidence, the Board 
concludes that a right knee disorder clearly and unmistakably 
preexisted service.

In addition, the Board concludes that the veteran's 
preexisting right knee disorder clearly and unmistakably was 
not aggravated by service.  Although it is clear that the 
veteran's preexisting right knee disorder became symptomatic 
following extensive pressure, particularly kneeling for 
several hours while scrubbing a kitchen area floor, temporary 
or intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
In this case, the evidence shows that the veteran's right 
knee became symptomatic, but does not show any increase in 
the underlying disability, diagnosed as internal right knee 
derangement and right knee chondromalacia patella.  
Examinations, including x-rays, showed little in the way of 
objective findings throughout service, and there is no 
competent evidence that the veteran's preexisting knee 
disorder was permanently worsened by his military service.  
In short, it appears that the veteran's right knee disorder 
underwent temporary flare-ups following extended kneeling, 
causing swelling and pain in the joint, but that the 
underlying disorder did not increase in severity, such that 
aggravation in service is not shown.  Thus, having determined 
that there is clear and unmistakable evidence both that the 
veteran right knee disorder existed prior to service and that 
the disease or injury was not aggravated by service, the 
Board determines that the presumption of soundness at service 
entrance has been rebutted.

Having determined that the veteran's right knee disorder 
preexisted service, it must next be determined whether the 
veteran's preexisting condition was aggravated by service.  
The Board determines that, based on the discussion above, 
such aggravation has not been shown.  In so finding, the 
Board would also note that the only medical opinion 
addressing the alleged inservice aggravation of the veteran's 
right knee disorder is the opinion by the VA examiner in July 
2003, who opined, following an examination of the veteran and 
a claims file review, including citations to service medical 
records, that "it is less likely than not that the 
preservice [right] knee condition was aggravated by the 
[veteran's] military service."  The veteran's claims file 
contains no medical opinions to the contrary, i.e., that 
there was aggravation of the veteran's right knee disorder in 
service.

In reaching this decision, the Board has considered the 
veteran's allegation during his June 2004 hearing and in 
various correspondence submitted to VA that service 
connection is warranted because his knee disorder was 
aggravated by the kneeling incident during basic training.  
The veteran, however, as a layperson, is not competent to 
offer a medical opinion as to the aggravation of any pre-
existing knee disorder during his period of active duty 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this respect, while the veteran can report his symptoms, his 
statements as to the cause of any claimed aggravation must be 
supported by competent medical evidence, not merely 
allegations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  No such evidence has been presented.  Hence, service 
connection for the veteran's right knee disorder cannot be 
based on his statements standing alone.  

Accordingly, the Board concludes that there is no basis in 
the record to grant service connection for a right knee 
disorder.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



II.  Degenerative Joint Disease of the Left Knee

Following a review of the evidence set forth in detail above, 
the Board also concludes that service connection is not 
warranted for degenerative joint disease of the left knee.  
The Board observes that even though the veteran's service 
medical records contain several entries relating to left knee 
problems in October and November 1960, again following 
extended kneeling, it is unclear whether these entries 
actually meant to refer to the veteran's right knee, which 
was the subject of numerous prior service medical record 
entries referring to right knee swelling following kneeling.  
In any case, even if these notes did correctly refer to 
swelling of the left knee, no definitive diagnosis of a left 
knee disorder was noted at that time.  In addition, the 
evidence shows that the veteran had a left knee injury in 
1976, some 16 years after service discharge.  Finally, the 
Board observes that the only medical opinion addressing the 
etiology of the veteran's current left knee degenerative 
joint disease is the VA examination and opinion dated in July 
2003, which did not relate his current left knee problems to 
service, but instead stated that they were more likely 
related to extreme obesity and severe peripheral vascular 
disease.  Essentially, the veteran's claims file contains no 
competent medical evidence relating his current left knee 
disorder to his military service.  

Indeed, the only evidence that purports to relate the 
veteran's current left knee degenerative joint disease to 
service is his own contentions, made in correspondence sent 
to VA and during the course of his June 2004 hearing.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection, but as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding the cause of his left knee disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494-5.  Thus, the Board finds 
that the veteran's contention that his current left knee 
disorder is related to a football injury incurred in the 
military some 45 years ago cannot be accepted as competent 
evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for degenerative joint disease of the 
left knee.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  Because the 
preponderance of the evidence is against the veteran's claim, 
however, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for degenerative joint disease of the left 
knee is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


